DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges the cancellation of claims 7-8 and 12-13 as well as the addition of new claims 14-15.
Applicant’s arguments in view of the drawing amendments, see page 8 of the Remarks, filed April 27, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 9-15 of the Remarks, filed April 27, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-6 and 9, and 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-6 and 9, and 11 has been withdrawn. 
The Examiner apologizes for the inconvenience of examining claim 10 under a too narrow of a scope. Claim 10 was originally examined as part of the method claim when it should have been considered as an independent claim where the device needs to be capable of performing the method in impendent claim 1. 
The claims submitted April 27, 2021 are entered and the rejection for claims 10 and 14 are presented below. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter (US 20120219380 A1) in view of Churchill (US 20020159919 A1) in further view of Cheung (US 20160114348 A1).
Regarding Claim 10:
Hutter discloses insulated and sealed cap for fastener component that has:
A filling unit with which sealant is filled into seal caps (Paragraph [0022]). 
	Hutter does not disclose:
A support plate on which the seal caps are located; 

a control unit with which the movement of the filling unit and/or the support plate and the filling are regulated; 
wherein the filling unit comprises an extrusion unit with a servo drive; and 
wherein the device is portable.
	Churchill teaches a method for high-speed microfluidic dispensing that has:
A displacement travel unit (Paragraph [0050], the stepper motors ae the displacement travel unit) with which the filling unit (128, Figure 1) and the support plate (112, Figure 1) can be moved in an XYZ coordinate system (Paragraph [0050]); and 
a control unit (114, Figure 1) with which the movement of the filling unit (128, Figure 1) and/or the support plate (112, Figure 1) and the filling are regulated (Paragraph [0054] and [0056]); and 
a support plate (112, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter to include a displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system; a control unit with which the movement of the filling unit and/or the support plate and the filling are regulated; and a support plate as taught by Churchill with the motivation to dispense a precise amount of reagent into a target. It also would have been obvious to a person having ordinary skill in the art that the support plate of Churchill could be used to support the seal caps of the filling machine of Hutter. 
	Hutter and Churchill do not teach:
Wherein the filling unit comprises an extrusion unit with a servo drive; and 

	Cheung teaches a motorized adhesive dispensing module that has:
Wherein the filling unit (205, Figure 1) comprises an extrusion unit (209, Figure 2) with a servo drive (Paragraph [0016]); and
the filling unit (205, Figure 1) can be mounted to a manually moveable frame (Paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter and Churchill to include wherein the fillign unit comprises an extrusion unit with a servo drive as taught by Cheung with the motivation to dispense a liquid adhesive from a cartridge or cartridges to select what compounds to be dispensed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the device of Hutter, Churchill, and Cheung, since it has been held that making a device portable or movable without producing any new modification in function or manufacture involves only ordinary skill in the art. See MPEP 2144.04. One of ordinary skill in the art would have been motivated to add portability to the device of Hutter, Churchill, and Cheung to make such device easier to transport and use in a wide variety of applications. 

Regarding Claim 14:
Hutter discloses insulated and sealed cap for fastener component that has:
A device for filling seal caps (Paragraph [0022]) and a filling unit with which sealant is filled into seal caps (Paragraph [0022]). 
	Hutter does not disclose:

a displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system; and 
a control unit with which the movement of the filling unit and/or the support plate and the filling are regulated; 
wherein the filling unit comprises an extrusion unit with a servo drive; and 
wherein the device is portable.
	Churchill teaches a method for high-speed microfluidic dispensing of reagents that has:
A displacement travel unit (Paragraph [0050], the stepper motors ae the displacement travel unit) with which the filling unit (128, Figure 1) and the support plate (112, Figure 1) can be moved in an XYZ coordinate system (Paragraph [0050]); and 
a control unit (114, Figure 1) with which the movement of the filling unit (128, Figure 1) and/or the support plate (112, Figure 1) and the filling are regulated (Paragraph [0054] and [0056]); and 
a support plate (112, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter to include a displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system; a control unit with which the movement of the filling unit and/or the support plate and the filling are regulated; and a support plate as taught by Churchill with the motivation to dispense a precise amount of reagent into a target. It also would have been obvious to a person having ordinary skill in the art that the support plate of Churchill that supports substrate could be used to support the seal caps of the filling machine of Hutter. 
	Hutter and Churchill do not teach:

wherein the device is portable.
	Cheung teaches a motorized adhesive dispensing module that has:
Wherein the filling unit (205, Figure 1) comprises an extrusion unit (209, Figure 2) with a servo drive (Paragraph [0016]); and
the filling unit (205, Figure 1) can be mounted to a manually moveable frame (Paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter and Churchill to include wherein the fillign unit comprises an extrusion unit with a servo drive as taught by Cheung with the motivation to dispense a liquid adhesive from a cartridge or cartridges to select what compounds to be dispensed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the device of Hutter, Churchill, and Cheung, since it has been held that making a device portable or movable without producing any new modification in function or manufacture involves only ordinary skill in the art. See MPEP 2144.04. One of ordinary skill in the art would have been motivated to add portability to the device of Hutter, Churchill, and Cheung to make such device easier to transport and use in a wide variety of applications. 

Allowable Subject Matter
Claims 1-6, 9, 11, and 15 are allowed.

Conclusion

Ylitalo et al. (WO 2016106364 A1) teaches a method of filling voids in seal caps that has filling a sealant in a seal cap. 
Obuhowich et al. (US 2015/0063945 A1) teaches a seal cap for nut plates that includes filling a sealant in a seal cap and a holder for the seal caps. 
Hofmeister et al. (US 4,382,049 A) teaches a seal cap and sealant to provide dialectic protection. 
  Dobbin 1 (US 9,228,604 B2) teaches a seal cap and a sealant going over a fastener after the seal cap is filled with sealant.
Asahara et al. 2 (US 8717736 B2) teaches a lighting protection fastener that has sealant and a cap. 
Mackie (US 3470787 A) teaches a corrosion protective device that has sealant and a cap for a fastener. 
Ferenc (US 4971745 A) teaches a sealant coating over a fastener that has a mold and is for aircrafts. 
Dobbin 2 (US 2014/0341675 A1) teaches an injectable nut cap for an aircraft that has sealant, a cap, and a nozzle.
Carlozzo (US 4923348 A) teaches a protective cap that has sealant and a cap for a fastener. 
Sternman (US 2015/0321418 A1) teaches a system for forming three-dimensional structures that has a filling unit, a support plate, and a displacement travel unit. 
Aston (US 2017/0298979 A1) teaches a telescoping cap assembly for airplanes that has sealant, a fastener, and a seal cap.
Beyssac (US 7134666 B2) teaches a support for storing, transporting, and using devices for seal caps that has seal caps, a mold, and a support plate. 

Obuhowich (US 7438974 B2) teaches a method for making sealant that has seal caps, a mold, and a support plate.
Hutter 2 (US 8616868 B2) teaches a sealant mold fixture for aircrafts that has a mold, a seal cap, an aircraft, and a nozzle. 
Martinez-Marin (US 20150034800 A1) teaches a moldable seal that has a seal cap, a positioning pattern in an array, and a support plate. 
Obuhwich (US 9447808 B2) teaches a nut plate seal cap that has a seal cap, a mold, and a support plate.
Yoon (US 10051767 B2) teaches a method and apparatus for covering a fastener system that has an aircraft, a seal cap, sealant, and a machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753